STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                               April 14, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
STACIE L. ERWIN,                                                              OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0273 (BOR Appeal No. 2049853)
                   (Claim No. 950029078)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CHARLESTON LINCOLN MERCURY, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Stacie L. Erwin, by Patrick K. Maroney, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. West Virginia Office of the
Insurance Commissioner, by Anna L. Faulkner, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated February 26, 2015, in
which the Board affirmed a September 11, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s January 13, 2014,
decision to deny a request for bilateral occipital nerve blocks. The Court has carefully reviewed
the records, written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Ms. Erwin, a sales person, was driving a car for Charleston Lincoln Mercury, Inc., on
December 28, 1994, when she was rear-ended while waiting on a stop light. She injured her
neck, back, and right knee. On November 13, 1997, she underwent a cervical MRI at Columbia
Putnam General Hospital, which revealed no disc herniation. On December 5, 2005, a CT scan
from Saint Francis Hospital revealed a cervical spinal stimulator with the wire projecting
superiorly up in the right lateral recess of the cervical spinal canal to terminate at approximately
the C4-C5 disc space. A May 3, 2012, x-ray of the cervical spine revealed that the distal tip of
the intrathecal catheter projects in the spinal canal to the C5 vertebral level. It also showed mild
degenerative changes.

         In a May 6, 2013, independent medical evaluation, Mohammed Ranavaya, M.D.,
indicated that it was difficult for him to make a specific diagnosis given the lack of objective
findings on his examination and the lack of pathology on Ms. Erwin’s imaging studies. He noted
that the most striking aspect of this claim was the amount of treatment she received with very
little evidence of objective findings or pathology. He found no indication for a CT scan or
cervical injection in any region of the spine based upon the findings presented and his
examination. He certainly found no indication for these studies as it pertained to the December
28, 1994, accident, especially given the lack of pathology. Dr. Ranavaya therefore recommended
no further treatment for the compensable injury.

        November 19, 2013, office notes by Christopher Kim, M.D., indicated an assessment of
occipital neuralgia and complex regional pain syndrome of the upper limb. It was noted that Ms.
Erwin had a history of degenerative disc disease, spinal stenosis, lumbar radiculopathy,
myofascial spasm with occipital neuralgia, daily headaches, cervical spondylosis without
myelopathy, and complex regional pain syndrome in her upper extremity. The plan called for
Ms. Erwin to undergo a cervical spine x-ray and bilateral occipital nerve blocks. The bilateral
occipital nerve blocks were to be performed for her diagnosis of occipital neuralgia or cervical
syndrome. On January 13, 2014, the claims administrator denied the request for occipital nerve
blocks.

        The Office of Judges affirmed the claims administrator’s decision because it determined
that the occipital nerve blocks were not medically related or reasonably required to treat Ms.
Erwin’s compensable injury. Per Dr. Kim’s treatment notes, the bilateral occipital nerve block
was for the diagnosis of occipital neuralgia or cervical syndrome. The Office of Judges found
that a review of the record did not establish that occipital neuralgia or cervical syndrome were
compensable conditions or that they shared any connection with the injury. Furthermore, the
Office of Judges also found that Dr. Ranavaya’s May 6, 2013, report, which opined that neither a
CT scan nor cervical injections were necessary, was persuasive. The Board of Review adopted
the findings of the Office of Judges and affirmed its Order on February 26, 2015.

        After review, we agree with the conclusions of the Office of Judges and Board of
Review. Ms. Erwin has not shown that her request for bilateral occipital nerve blocks was
medically related and reasonably required to treat her compensable injury. Furthermore, neither
occipital neuralgia nor cervical syndrome have been held as compensable conditions. Finally, Dr.
Ranavaya’s May 6, 2013, report also supported the decision. Because the evidence shows that
                                                 2
the treatment requested was not related to a compensable condition and was not necessary, the
Office of Judges and Board of Review were not in error for denying it.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: April 14, 2016

CONCURRED IN BY:
Chief Justice Menis E. Ketchum
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3